Exhibit 10.37




SECURED PROMISSORY NOTE
(Subsequent Tranche Loan)
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE LOAN AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE BORROWER PURSUANT TO THE TERMS OF THE
LOAN AGREEMENT. IN ADDITION, THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED, HEDGED
OR OTHERWISE TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF THE BORROWER,
WHICH CONSENT SHALL, FOR PURPOSES OF THIS SENTENCE, BE DEEMED TO HAVE BEEN GIVEN
UPON THE REQUEST OF THE HOLDER HEREOF.
New York, New York
$65,000,000.00
Dated: November 27, 2017

FOR VALUE RECEIVED, the undersigned, Adamas Pharma, LLC, a Delaware limited
liability company, with offices located at 1900 Powell Street, Emeryville,
California 94608 (“Borrower”) HEREBY PROMISES TO PAY to the order of HEALTHCARE
ROYALTY PARTNERS III, L.P. (“Lender”) the principal amount of SIXTY FIVE MILLION
DOLLARS ($65,000,000) or such lesser amount as shall equal the outstanding
principal balance of the Subsequent Tranche Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of such Subsequent
Tranche Loan, at the rates and in accordance with the terms of the Loan
Agreement, dated as of May 10, 2017 by and between Borrower and Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.
Principal, interest, and all other amounts (including but not limited to
additional amounts, if any, payable under Section 3.02 of the Loan Agreement)
due with respect to the Subsequent Tranche Loan under the Loan Agreement or the
other Loan Documents, are payable in lawful money of the United States of
America to Lender as set forth in the Loan Agreement and this Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents,
is subject to the Loan Agreement and evidences the Indebtedness incurred
thereunder.
The Loan Agreement, among other things, (a) provides for the making of a
Subsequent Tranche Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of the principal hereof, together with
interest and other amounts, upon the terms and conditions specified therein.
This Note may not be prepaid except as set forth in Section 3.02 of the Loan
Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Subsequent Tranche Loan, interest on the Subsequent Tranche Loan and all
other amounts due Lender under the Loan Agreement and other Loan Documents, is
secured under the Security Agreement and by the pledge under the Stock Pledge
Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein in
accordance with Section 5.05 of the Loan Agreement.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402




--------------------------------------------------------------------------------





BUT OTHERWISE WITHOUT GIVING EFFECT TO LAWS CONCERNING CONFLICTS OF LAWS OR
CHOICE OF FORUM THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
Sections 1.02 (Rules of Construction), 4.03 (Interest on Late Payments), 4.05
(Administration and Enforcement Expenses), 8.11 (Waiver of Stay, Extension or
Usury Laws), 12.11 (Jurisdiction), 12.12 (Waiver of Jury Trial) and 12.13
(Waiver of Immunity) of the Loan Agreement shall be deemed incorporated herein
mutatis mutandis.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Borrower or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
BORROWER:
 
 
ADAMAS PHARMA, LLC
 
 
 
 
 
 
 
By:
ADAMAS PHARMACEUTICALS, INC., its manager
 
 
 
 
 
 
 
By:
/s/ Gregory T. Went
 
 
 
Name:
Gregory T. Went
 
 
 
Title:
Chief Executive Officer
 











--------------------------------------------------------------------------------




LOAN INTEREST AND PAYMENTS OF PRINCIPAL
SUSEQUENT TRANCHE LOAN


Date
 
Principal
Amount
 
Interest
 


Payment Amount
 
Notation By
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




SUBSEQUENT FUNDING DATE CERTIFICATE OF THE BORROWER




The undersigned, being the duly elected and qualified Senior Officer of Adamas
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and sole Manager
of Adamas Pharma, LLC, a Delaware limited liability company (“Borrower”), does
hereby certify pursuant to Section 6.02(e) of that certain Loan Agreement, dated
as of May 11, 2017 (the “Loan Agreement”), between Borrower and Healthcare
Royalty Partners III, L.P., a Delaware limited partnership (“Lender”), as of
November 27, 2017 (the “Subsequent Funding Date”), that:


(A)Borrower has executed and delivered to the Lender the Subsequent Tranche Note
evidencing the Subsequent Tranche Loan, dated the Subsequent Funding Date;


(B)no event has occurred and is continuing that (i) constitutes a Default or an
Event of Default or a Prepayment Trigger and (ii) no such event shall occur or
shall have occurred by reason of the making of the Subsequent Tranche Loan;


(C)the representations and warranties made by Borrower in Article VII of the
Loan Agreement and in the other Transaction Documents are true and correct in
all material respects as of the Subsequent Funding Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, before and after giving effect to the Subsequent Tranche Loan
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects);
and


(D)
FDA Approval has occurred.



Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Loan Agreement.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
Subsequent Funding Date.
 
“Borrower”
 
 
ADAMAS PHARMA, LLC
 
 
 
 
 
 
 
By:
Adamas Pharmaceuticals, Inc.,
 
 
 
its manager
 
 
 
 
 
 
 
By:
/s/ Gregory T. Went
 
 
 
Name:
Gregory T. Went
 
 
 
Title:
Chief Executive Officer
 





